DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 12/17/2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claim 6 have been fully considered and are persuasive in view of the amendment filed on 12/17/2021.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claim 6 has been withdrawn. 
Applicant's arguments filed on 12/17/20217 have been fully considered but they are not persuasive.
Regarding claims 1, 12 and 20, the Applicant argued that “However, while Chung discloses disabling switching a link unit 110 between various modes, where some of these modes prevent storage of new packets within the respective buffers 112, 114, 118, Chung does not disclose or fairly suggest sequentially issuing requests from a queue to a slave device via an interconnect one-by-one from enabled buffers within the queue, and controlling power consumption by changing a number of disabled buffers such that the number of requests that are sequentially issuable are adjusted. Instead, Chang simply discloses that, within a particular link unit 110, “request packets of the CPU are sequentially stored in the request buffer 112,” and that “the response buffer 118 sequentially stores the request packets of the HMC,” but does not disclose that the larger link units 110 sequentially issue requests, rather, the CPU 700 is connected to the HMC memory 710 via plural links that each have a link unit 110, and these link units 110 work in parallel, and, in one of the link units 110 the entire buffer is disabled simultaneously rather than a portion thereof.
For at least the aforementioned reasons, Chung fails to disclose or fairly suggest at least “a method of controlling a master device, the master device configured to communicate with a slave device via an interconnect device, the master device including a request control circuit having a request queue therein, the request queue configured to store requests in respective ones of a plurality of request storage elements therein, the requests each demanding services from the slave device on behalf of the master device, the method comprising: sequentially issuing the requests to the slave device via the interconnect device one-by-one from enabled request storage elements among the request storage elements within the request queue; measuring a service level with respect to the requests; and controlling a power level of the request control circuit by changing, based on the service level, a number of the plurality of request storage elements within the master device that are disabled request storage elements blocked from storing the requests to adjust a maximum number of outstanding requests sequentially issuable by the master device,” as required by amended claim 1. Therefore, Chung fails to anticipate or render obvious claim 1 or its associated dependent claims...
”  (Emphasis added) (See Remarks, pages 10-15).
	In response to applicant’s argument, the Examiner respectfully disagrees with the argument above. The claim 1 recites “sequentially issuing the requests to the slave device via the interconnect device one-by-one from enabled request storage elements among the request storage elements within the request queue”, thus the claim merely requires the requests to be issued one-by-one from a plurality of storage elements, not one storage element at the time.
	In the similarity, Chung teaches on abstract and paragraph [61] as follows:
Disclosed are an HMC controller and a controlling method on a CPU side and an HMC side for a low power mode, and a recording medium related thereto. The CPU side HMC controller includes a plurality of link units, each of which includes a link master for storing request packets of a CPU in a request buffer and transmitting the request packets to an HMC side HMC controller in the order that they are stored; and a link slave for storing the request packets received from the HMC side HMC controller in a response buffer and transmitting the request packets to the CPU in the order that they are stored...

[0061] The link master 111 may include a request buffer 112 and a re-request buffer 114 in which request packets of the CPU is stored. Request packets of the CPU are sequentially stored in the request buffer 112, and the link master 111 transmits the request packets stored in the request buffer 112 through a link in the order that they are stored. The re-request buffer 114 may store request packets transmitted by the link master 111 but not confirmed to be successful. The link master 111 may preferentially transmit request packets stored in the re-request buffer 114 to request packets stored in the request buffer 112.
Thus, clearly, Chung has taught that the request packets are stored in a request buffer in each link (i.e. enabled buffer), sequentially one by one, and are transmitted from the request buffer in the order that they are stored, i.e. transmitted sequentially one 
Furthermore, Chung has taught on paragraphs [4, 45, and 71] as follows:
[0004] In addition, in the sleep mode, a serial converter and a parallel converter are deactivated, and once all links switch to the sleep mode, they are automatically switched to a down mode to further reduce power consumption.
[0045] The HMC controllers 120 and 130 according to an embodiment of the present disclosure serve to calculate a bandwidth of the link, determine the optimal number of active links based on the calculated bandwidth, and adjust the overall number of active links based on the determined optimal number of active links. Detailed structure and operation of the HMC controller 120 and 130 will be described in detail with reference to the separate drawings.
[0071] In FIG. 6, an active mode is a state where a link is activated, and a sleep mode is a state where a link is deactivated. Each link may remain in the active mode or the sleep mode, depending on a situation. One link goes through a wait mode to switch from the active mode to the sleep mode. A link that has been switched to the wait mode no longer receives any request packets from a CPU, and completes the transmission of all the remaining packets so that there is no packet loss even when it is switched to the sleep mode. The link in the wait mode, which has completed the transmission of all remaining packets, is switched to the sleep mode to minimize power consumption. When the last remaining link in the active mode is switched to the sleep mode, all links switch to a down mode, thereby further minimizing power consumption. The link in the down mode or the sleep mode may switch back to the active mode through link retraining.

	Therefore, Chung has further taught the one or more links, each link including at least one buffer, is placed in wait mode and then to sleep mode to reduce power consumption, i.e. deactivated. The deactivated one or more links are blocked from storing the requested, thus a number of links/buffers of the master device for storing the requests are reduced. As such, a number of maximum of outstanding requested sequentially issuable by the master device is adjusted. 
Accordingly, Chung has taught each and every limitations of the claim 1. Thus, claims 12 and 20 are also NOT patentable for at least the same reasons set forth above regarding claim 1. The respectively dependent claims are also NOT patentable for at 

Regarding claim 3, the Applicant argued that “In regards to dependent claim 3, in addition to being patentable by virtue of its dependency, Applicants respectfully submit that claim 3 is also patentable for at least the following reasons.
The Examiner states that “decreasing the maximum number of the outstanding requests as the service level increases » is disclosed by «decreasing a number of caches/outstanding request, when a latency for the caches is increased» As well known to those skilled in the art and disclosed in paragraph [0002] of Waugh, caches are commonly used in data processing systems to temporarily store data for access to a memory device (slave device) by a data processing unit (master device). The cache does not store a request but stores data for servicing the request. Thus, the number of cache sections to be powered off by Waugh is irrelevant to the number of the outstanding requests issuable by the master device. Further, as disclosed in paragraph [0023~0025] of Waugh, the latency for each cache section is considered when deciding which cache section or cache sections to power off. Thus, Waugh just discloses « which cache section to power off based on each latency » but does not disclose « decreasing the number of the outstanding requests (or cache sections) » as recited in claim 3...” (Emphasis added) (See Remarks, pages 14-15).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the Applicant clearly attacks Waugh reference individually for not showing the storage element(s)/caches storing the request(s). However, Chung reference has been cited for the limitation of “storage element(s)/caches storing the request(s)”. As such, whether or not Waugh reference teaches the storage element(s)/caches storing the request(s) is irrelevant to the rejections. 
As set for in the previous office action, Chung has taught each of the buffers/caches is used for storing the outstanding requests and the number of the buffers/caches is changed/adjusted based on the service level. As such, by reducing the number of buffers/caches, the maximum number of outstanding requests is decreased.  Accordingly, Chung has clearly taught decreasing the maximum number of the outstanding requests, i.e. number of caches/buffers, based on the service level.
 On the other hand, Waugh has been cited for the teachings of decreasing the number of caches when the service level is increased.   
Accordingly, the combination of Chung and Waugh, as a whole, clearly teach the limitation of “decreasing the maximum number of the outstanding requests as the service level increases” as cited in the claim 3.

Regarding claims 6-10, 13, 16 and 17, the Applicant argued that “Applicants respectfully traverse these rejections in that even assuming arguendo that Chung could be combined with Waugh, Sela, Thyagaarajan, Yamazaki, and/or Kim, which Applicants do not admit, the resultant combination fails to render claims 6-10, 13, 16 and 17 obvious because Waugh, Sela, Thyagaarajan, Yamazaki, and/or Kim, suffer from at least the same deficiencies as Chung with regard to independent claims 1 and 12. Accordingly, Applicants request the Examiner to reconsider and withdraw the above rejection...” (Emphasis added) (See Remarks, page 16).
In response to applicant’s argument, the Examiner respectfully disagrees with the argument above, since Chung has clearly taught each and every limitation of claims 1 and 12 as set forth above. Thus, the claims 6-10, 13, 16 and 17 are rejected for the reasons of their dependency and other reasons as set forth below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0174548 A1 to Chung et al. (hereafter refers as Chung).
Regarding claim 1, Chung teaches a method of controlling a master device (a method for controlling a CPU including a CPU side HMC, Fig. 1, element 700, paragraphs [84-85] and Fig. 7), the master device configured to communicate with a slave device via an interconnect device (wherein the CPU side HMC controller 100 is communicating with an HMC side HMC controller of a low power node 200/HMC memory, Fig. 1, 5, wherein communication is via an interconnect device, paragraph [50]), master device including a request control circuit having a request queue therein, the request queue configured to store requests in respective ones of a plurality of request storage elements therein (wherein the master device/CPU side HMC controller 100 including a memory, paragraph [148], including a plurality of buffers for storing requests, paragraphs [71, 80, 88-91], the requests each demanding services from the slave device on behalf of the master device (the requests are issued by an CPU for service from the HMC memory including the HMC side HMC controller, paragraphs [39-41, 60-62]), the method comprising:
sequentially issuing the requests to the slave device via the interconnect device one-by-one from enabled request storage elements among the request storage elements within the request queue (request packets are stored sequentially in at least one buffer in each link and are transmitted in the order that they were stored from each buffer in each enabled/active link among the links within a request queue of the master/ CPU side HMC controller 100, paragraph [61]); 
measuring a service level with respect to the requests (calculating bandwidth, paragraphs [45, 124-127], and/or amount of outstanding requests in each link, i.e. stored in buffers in each link, issued by the CPU side HMC controller 100, paragraphs [71, 80, 88-91]); and
controlling a power level of the request control circuit by changing, based on the service level (determine a number of active links based on the calculated bandwidth and/or amount of outstanding requests in each link, i.e. placing other links into dormant/sleep, paragraphs [45, 71, 80, 88-91, 124-127]), a number of the plurality of request storage elements within the master device that are disabled request storage ele(wherein the buffer within the deactived/sleep link does not store request, paragraphs [8, 71, 73-76]) to adjust a maximum number of outstanding requests sequentially issuable by the master device (the number of links/buffers of the master device for storing the requests are reduced, paragraphs [8, 71, 73-76, thus, the number of maximum outstanding requested sequentially issuable by the master device is adjusted).
Regarding claim 10, Chung further teaches wherein the measuring the service level comprises: measuring a bandwidth by measuring a data amount that is serviced or transferred to the master device during a unit time (measuring bandwidth by measuring data amount that is serviced or transferred during a unit time, paragraphs [14, 18, 125-127]).
Regarding claim 12, Chung teaches a master device (CPU including a CPU side HMC, Fig. 1, element 700, paragraphs [84-85] and Fig. 7) connected to a slave device (connected to a HMC memory including HMC controller 730, Fig. 1) through an interconnect device (wherein the connection is via an interconnect device, paragraph [50]), the master device comprising: 
a memory (a memory includes a plurality of buffers for storing requests, paragraphs [71, 80, 88-91, 148]) including a plurality of request storage elements forming a request queue (includes a plurality of buffers for storing requests, thus forming a request queue, paragraphs [71, 80, 88-91, 148]), the request queue configured to store requests in respective ones of the plurality of request storage elements therein (buffers are configured to store requests, paragraphs [61-62, 71, 73-76]), the requests each demanding services from the slave device on behalf of the (the requests are issued by an CPU for service from the HMC memory including the HMC side HMC controller, paragraphs [39-41, 60-62]); and
processing circuitry (HMC controller 720/processing circuitry, Fig. 1 and paragraphs [44, 47]) configured to, 
	sequentially issuing the requests to the slave device via the interconnect device one-by-one from enabled request storage elements among the request storage elements within the request queue (request packets are stored sequentially in at least one buffer in each link and are transmitted in the order that they were stored from each buffer in each enabled/active link among the links within a request queue of the master/ CPU side HMC controller 100, paragraph [61]) to request the services from the slave device (for requesting services from the slave device, paragraphs [39-41, 60-62]), 
measure a service level with respect to the requests (calculating bandwidth, paragraphs [45, 124-127] and/or amount of outstanding requests in each link, i.e. stored in buffers in each link, issued by the CPU side HMC controller 100, paragraphs [71, 80, 88-91]), and 
controlling a power level associated with transmission of the requests by changing, based on the service level (determine a number of active links based on the calculated bandwidth and/or amount of outstanding requests in each link, i.e. placing other links into dormant/sleep, paragraphs [45, 71, 80, 88-91, 124-127]), a number of the plurality of request storage elements within the master device that are disabled request storage elements blocked from storing the requests (wherein the buffer within the deactived/sleep link does not store request, paragraphs [8, 71, 73-76]) to adjust a maximum number of outstanding (the number of links/buffers of the master device for storing the requests are reduced, paragraphs [8, 71, 73-76, thus, the number of maximum outstanding requested sequentially issuable by the master device is adjusted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 3, 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0174548 A1 to Chung et al. (hereafter refers as Chung) as applied to claims above, and further in view of US 2020/0341536 A1 to Waugh.
Regarding claim 3, Chung further teaches decreasing the maximum number of the outstanding requests based on the service level (reducing the number of active links based on the calculated bandwidth and/or amount of outstanding requests in each link, i.e. placing other links into dormant/sleep, paragraphs [45, 71, 80, 88-91, 124-127]).
However, Chung does not explicitly teach decreasing as the service level “increases”.
Waugh teaches decreasing a number as the service level increases (decreasing a number of caches, when a latency for the cache(s) is increased, i.e. largest, paragraphs [24-26, 29-30, 38, 43-44]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of decreasing the number as the service level increases as taught by Waugh, with the teachings of decreasing a maximum number of the outstanding requests (number of caches) as taught by Chung, for a purpose of increase efficiency in power control by decreasing a maximum number of the outstanding requests as the service level, i.e. (see Waugh, paragraphs [26-29]). 
Regarding claim 6, Chung teaches wherein the changing the number of the disabled request storage elements comprises: increasing the number of the disabled request storage elements from N to N+1 in response to the service level (changing a number of active links based on the calculated bandwidth and/or amount of outstanding requests in each link, i.e. placing other links into dormant/sleep, paragraphs [45, 71, 80, 88-91, 124-127]); and decreasing the number of the disabled request storage elements from N+1 to N in response to the service level, wherein N is an integer (changing a number of active links based on the calculated bandwidth and/or amount of outstanding requests in each link, i.e. placing other links into dormant/sleep, paragraphs [45, 71, 80, 88-91, 124-127]).
However, Chung does not explicitly teach increasing in response to the service level “being higher than a first reference value” and decreasing in response to the service level being “lower than a second reference value”.
Waugh teaches increasing the number of the disabled request storage elements from N+1 to N in response to the service level being higher than a first reference value (increasing a number of caches in a sleep mode, when a latency for the cache(s) is higher than a threshold value, paragraphs [29, 31, 37, 38]); and decreasing the number of the disabled request storage elements from N to N+1 in response to the service level being lower than a second reference value, wherein N is an integer (decreasing  number of caches in a sleep mode, when a latency for the cache(s) is lower than a threshold value, paragraphs [29, 31, 37, 38]).
being higher than a first reference value and decreasing in response to the service level being lower than a second reference value as taught by Waugh, with the teachings of the disabled request storage element as taught by Chung, for a purpose of increase efficiency in power control by decreasing a maximum number of the outstanding requests as the service level, i.e. latency, increases, since the higher the latency the higher the power consumption (see Waugh, paragraphs [26-29]). 
Regarding claim 17, Chung does not explicitly teach wherein the processing circuitry is configured to “detect a latency level based on channel signals transferred between the master device and the interconnect device”.
Waugh teaches detecting a latency level based on channel signals transferred between the master device and the interconnect device (detecting latency between the master node and interconnect node, paragraphs [38-41]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of detecting a latency level based on channel signals transferred between the master device and the interconnect device as taught by Waugh, with the teachings of Chung, for a purpose of efficiently controlling the power since the latency providing indication of the power consumption, the higher the latency the higher the power consumption (see Waugh, paragraphs [26-29]).
claim 18, Waugh further teaches wherein the processing circuitry is configured to, calculate a difference between a reference latency and a current latency to generate a latency difference value, accumulate the latency difference value to detect the latency level (comparing the current latency with a reference latency of those of master and slave nodes to determine the latency level, paragraphs [28, 31, 38, 82, 94]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of calculating the difference between the reference latency and the current latency to generate the latency difference value, accumulate the latency difference value to detect the latency level as taught by Waugh, with the teachings of Chung, for a purpose of efficiently controlling the power since the latency providing indication of the power consumption, the higher the latency the higher the power consumption (see Waugh, paragraphs [26-29]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0174548 A1 to Chung et al. (hereafter refers as Chung) as applied to claims above, and further in view of US 2011/0173352 A1 to Sela et al. (hereafter refers as Sela).
Regarding claim 5, Chung further teaches the changing the number of the disabled request storage elements comprises: blocking transfer power supply to the disabled request storage elements (placing a number of active links in a sleep mode, i.e. blocking power supply to the deactivate links, paragraphs [71, 136-140]).
blocking transfer of an operation clock signal and a power supply voltage” to the disabled request storage elements.
Sela teaches blocking transfer of an operation clock signal and a power supply voltage to the disabled elements (placing the lanes in sleep mode by block transfer of clock signals and a power supply voltage to the disabled elements, paragraph [31]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of blocking transfer of an operation clock signal and a power supply voltage to the disabled elements as taught by Sela, with the teachings of disabled request storage elements as taught by Chung, for a purpose of efficiently reducing power by blocking transfer of an operation clock signal and a power supply voltage to the disabled elements (see Sela, paragraph [31]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0174548 A1 to Chung et al. (hereafter refers as Chung) as applied to claims above, and further in view of US 2020/0341536 A1 to Waugh and US 2011/0173352 A1 to Sela et al. (hereafter refers as Sela).
Regarding claim 8, Chung further teaches controlling the power level of the request control circuit comprises:
decreasing a number of the request storage elements based on the service level (decreasing a number of active links based on the calculated bandwidth and/or amount of outstanding requests in each link, i.e. placing other links into dormant/sleep, paragraphs [45, 71, 80, 88-91, 124-127]).
However, Chung does not explicitly teach decreasing the number as the service level “increases”.
Waugh teaches decreasing a number of the storage elements as the service level increases (decreasing a number of caches/outstanding request, when a latency for the cache(s) is increased, i.e. largest, paragraphs [24-26, 29-30, 38, 43-44]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of decreasing the number of the storage elements as the service level increases as taught by Waugh, with the teachings of decreasing the number of the storage elements as taught by Chung, for a purpose of increase efficiency in power control by decreasing a decreasing a number of the storage elements as the service level, i.e. latency, increases, since the higher the latency the higher the power consumption (see Waugh, paragraphs [26-29]). 
However, the combination of Chung and Waugh does not explicitly teach “receiving an operation clock signal and a power supply voltage”
Sela teaches elements receiving an operation clock signal and a power supply voltage (placing the lanes in sleep mode by block transfer of clock signals and a power supply voltages to the disabled elements, paragraph [31]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving an operation clock signal and a power supply voltage as taught by Sela, with blocking transfer of the operation clock signal and the power supply voltage to the disabled elements (see Sela, paragraph [31]).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0174548 A1 to Chung et al. (hereafter refers as Chung) as applied to claims above, and further in view of US 2014/0052906 A1 to Thyagarajan et al. (hereafter refers as Thyagarajan).
Regarding claim 9, Chung further teaches wherein the measuring the service level comprises: measuring delay from when the master device issues one of the requests (measuring a time of transferring of the requests from the master device, paragraphs [108, 113-114]).
However, Chung does not explicitly teach a “latency corresponding to a delay from when issues one of the requests to when a respective one of services is completed”.
Thyagarajan teaches a latency corresponding to a delay from when issues one of the requests to when a respective one of services is completed (a latency is a delay from the time of a request is issued to when the request is completed, paragraph [23]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of latency corresponding to a delay from when issues one of the requests to when a respective one of services is completed as taught by Thyagarajan, with the teachings of (see Thyagarajan, paragraph [23]).
Regarding claim 11, Chung further teaches measuring the service level comprises: measuring at least one of a delay of the master device (measuring a time of transferring of the requests from the master device, paragraphs [108, 113-114]) and a bandwidth of the master device, the delay from when the master device issues a respective one of the requests (measuring a time of transferring of the requests from the master device, paragraphs [108, 113-114]), and the bandwidth corresponding to a data amount that is serviced or transferred to the master device during a unit time (measuring bandwidth by measuring data amount that is that is serviced or transferred during a unit time, paragraphs [14, 18, 125-127]).
However, Chung does not explicitly teach a “latency corresponding to a delay from when issues one of the requests to when a respective one of services is completed”.
Thyagarajan teaches a latency corresponding to a delay from when issues one of the requests to when a respective one of services is completed (a latency is a delay from the time of a request is issued to when the request is completed, paragraph [23]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of latency corresponding to a delay from when issues one of the requests to when a respective one of services is completed as taught by Thyagarajan, with the teachings of (see Thyagarajan, paragraph [23]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0174548 A1 to Chung et al. (hereafter refers as Chung) as applied to claims above, and further in view of US 2014/0121787 A1 to Yamazaki et al. (hereafter refers as Yamazaki) and US 2011/0173352 A1 to Sela et al. (hereafter refers as Sela). 
Regarding claim 13, Chung does not explicitly teach “a gate circuit including a plurality of switches configured to gate an operation clock signal or a power supply voltage such that the gate circuit blocks transfer of the operation clock signal and the power supply voltage to the disabled elements of the plurality of elements”.
Yamazaki teaches a gate circuit (power gate unit 730, Fig. 10) including a plurality of switches (including a plurality of switches, paragraphs [167-170]) configured to gate a power supply voltage such that the gate circuit blocks transfer the power supply voltage to the disabled elements of the plurality of elements (to block transfer of power supply voltage to disabled element(s), paragraphs [171-175]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a gate circuit including a plurality of switches configured to gate a power supply voltage such that the gate circuit blocks transfer the power supply voltage to the disabled block transfer of power supply voltage to the disabled elements (see Yamazaki, paragraphs [171-175]).
However, the combination of Chung and Yamazaki does not explicitly teach gate “an operation clock signal and” a power supply voltage such that the gate circuit blocks transfer of “the operation clock signal and” the power supply voltage.
Sela teaches a gate circuit (a circuitry for gate power and clock signal, paragraph [31]) configured to gate an operation clock signal and a power supply voltage such that the gate circuit blocks transfer of the operation clock signal and the power supply voltage to disabled request storage elements of the plurality of request storage elements (configured to block transfer of clock signals and a power supply voltage to the disabled elements/lanes to place the lanes in sleep mode, paragraph [31]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of blocking transfer of an operation clock signal and a power supply voltage to the disabled elements as taught by Sela, with the teachings of the gate circuit and disabled request storage elements as taught by combination of Chung and Yamazaki, for a purpose of efficiently reducing power by blocking transfer of an operation clock signal and a power supply voltage to the disabled elements (see Sela, paragraph [31]).
Regarding claim 14, the combination of Chung, Yamazaki and Sela further teaches wherein the processing circuitry is configured to change a number of the (wherein each of the links comprise the buffers for storing outstanding requests issuable by the CPU including a CPU side HMC, paragraphs [60-62], and wherein the link does not store request when the link is placed in dormant/sleep mode, see Chung, paragraphs [8, 71, 73-76], thus controlling power level by changing number of links/outstanding requests, wherein the link is placed in dormant/sleep mode by controlling the switches to block transfer of clock signals and a power supply voltage to the disabled elements, see Sela, paragraph [31]).
Regarding claim 15, the combination of Chung, Yamazaki and Sela further teaches wherein the processing circuitry is configured to,
activate ones of the switch control signals to instruct respective ones of the plurality of switches to allow transfer of the operation clock signal and the power supply voltage to enabled request storage elements (activates one of the storage elements by enabling the storage element to be in active state/mode, see Chung, paragraphs [45, 70-71], by allowing transfer of the operation clock signal and the power supply voltage to enabled request storage elements, see Sela, paragraph [31] and Yamazaki, paragraphs [171-174]), and
deactivate ones of the switch control signals to instruct respective ones of the plurality of switches to block transfer of the operation clock signal and the power supply voltage to the disabled request storage elements (deactivates one of the storage elements by placing the storage element in the sleep state/mode, see Chung, paragraphs [45, 70-71], by blocking transfer of the operation clock signal and the power supply voltage to disabled request storage elements, see Sela, paragraph [31] and Yamazaki, paragraphs [171-174]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US  2020/0174548 A1 to Chung et al. (hereafter refers as Chung) as applied to claims above, and further in view of US 2011/0255590 A1 to Kim et al. (hereafter refers as Kim). 
Regarding claim 19, Chung teaches wherein the processing circuitry is configured to detect a bandwidth level of the master device (the master/CPU including a CPU side HMC detects a bandwidth level of the master, paragraphs [14, 18, 125-127]).
However, Chung does not explicitly teach the detecting the bandwidth level “in realtime”.
Kim teaches detecting a bandwidth level of a device in realtime (calculating in real time, a bandwidth level of a device 100, paragraph [37] and Fig. 1).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of detecting the bandwidth level of the device in realtime as taught by Kim, with the teachings of detecting the bandwidth level of the master device as taught by Chung, for a purpose of enabling the master device to determine the bandwidth in real time, thus increase efficiency in controlling power (see Kim, paragraph [37]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0174548 A1 to Chung et al. (hereafter refers as Chung) in view of US 2020/0341536 A1 to Waugh.
Regarding claim 20, Chung teaches a system (a system of Fig. 1, 5) comprising:
at least one slave device (low power node 200/HMC memory including an HMC side HMC controller, Fig. 1, 5);
a master device (a CPU including a CPU side HMC, Fig. 1, element 700) each configured to generate requests to demand services from the slave device on behalf of a respective one of master device (issues the requests for service from the HMC memory including the HMC side HMC controller, paragraphs [39-41, 60-62]), at least one master device including processing circuitry (HMC controller 720/processing circuitry, Fig. 1 and paragraphs [44, 47]) configured to sequentially issue the requests to the slave device via the interconnect device one-by-one from enabled request storage elements among the request storage elements within the request queue (request packets are stored sequentially in at least one buffer in each link and are transmitted in the order that they were stored from each buffer in each enabled/active link among the links within a request queue of the master/ CPU side HMC controller 100, paragraph [61]), to measure a service level of the requests of the at least one master device (calculating bandwidth, paragraphs [45, 124-127] and/or amount of outstanding requests in each link, i.e. stored in buffers in each link, issued by the CPU side HMC controller 100, paragraphs [71, 80, 88-91]), and to control a power level associated with transmission of the requests by changing, based on the service level (determine a number of active links based on the calculated bandwidth and/or amount of outstanding requests in each link, i.e. placing other links into dormant/sleep, paragraphs [45, 71, 80, 88-91, 124-127]), a number of the plurality of request storage elements within the master device that are disabled request storage elements blocked from storing the requests (wherein the buffer within the deactived/sleep link does not store request, paragraphs [8, 71, 73-76]) to adjust a maximum number of outstanding requests sequentially issuable by the master device (the number of links/buffers of the master device for storing the requests are reduced, paragraphs [8, 71, 73-76, thus, the number of maximum outstanding requested sequentially issuable by the master device is adjusted); and
the interconnect device coupled to the at least one slave device and the master device (wherein the connection is via an interconnect device, paragraph [50]).
However, Chung does not explicitly teach the system comprises a “plurality” of master devices and the interconnect device coupled to the at least one slave device and “the plurality of master devices through respective channels, the interconnect device configured to control a flow of the requests between the at least one slave device and the plurality of master devices”.
Waugh teaches a system (Fig. 1A-1C) comprising:
at least one slave device (slave device, Fig. 1A);
a plurality of master devices (a plurality of master devices, Fig. 1A) each configured to generate requests to demand services from the slave device on behalf of a respective one of the plurality of master devices (each of the masters is configured to issue requests to demand services from the slave device on behalf of a respective one of the plurality of master devices, paragraphs [52-54]); and
(interconnect device, Fig. 1A) coupled to the at least one slave device and the plurality of master devices through respective channels (interconnect device coupled to the at least one slave device and the plurality of masters through respective channels, Fig. 1A), the interconnect device configured to control a flow of the requests between the at least one slave device and the plurality of master devices (configured to control a flow of the requests between the masters and the slave device, paragraphs [52-54, 79] and Fig. 1A).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a plurality of master devices and the interconnect device coupled to the at least one slave device and the plurality of master devices through respective channels, the interconnect device configured to control request flows between the at least one slave device and the plurality of master devices as taught by Waugh, with the teachings of Chung, for a purpose of enabling multiple master devices to communicate with the slave while providing control for the requests from the masters to the slave device (see Waugh, paragraphs [52-54, 79] and Fig. 1A). 

Allowable Subject Matter
Claim 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0061076 A1 discloses determine whether to shut down one or more local storage module based on the configured amount of data to be buffer (paragraphs [44-46]).
US 2013/0268706 A1 discloses system on chip for enhancing quality of service including a plurality of master devices and a plurality of slave devices connected via a interconnect device (Fig. 1), wherein the master device is configured to monitor bandwidth level in realtime (paragraphs [16, 94]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        January 14, 2022